OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                 AUSTIN
 Bon. Jamhe w. strawu,Maroh e1, 1939, Page e.

      Artiola   974,   HevieedStatutes,
                                     provide8 the mathod of
 annexing territory to a oitp, and rurthar provides that "the
 inhabitantsthereof ehall be entitled to all the ri.ghtaand
 prlrllegec of other oltlzans, and bound by the sots and
 ordlnanosa mmde in conformitythereto and wseed in pursuance
 of thla title."
      Article 1135, Reviesd Statutea,  sets up the maohlnery
 for annexing territory to toma and vfllafas, and conaludas
 ae followst
-'         *Thsnaaforththe territory 180raoeivad stml~
      be a part or said tuan or village,and the ln-
      habitanta shall be entltlad to all the rights
      end prlvllegeaof other oltlzene, and bound by
      all the aots and ordinanoea  made in oonrormlty
      thereto and ,passedin pursuance Cs this ehaptar.*
      Xn SndlnnaBallwayCo. vs. Iiolfman,
                                       161 Did. 893, 69
 X.X. S99, th5re w55 pro5ontad     to   the   aourt   a oa5a~vWm   tti5
 rtrestrallny oapany had &Ooipteda tranohlsoprovldlng
that prarwkgerewit&la the olty llmit8 rhouldbo mtitled
to in* transf5r. After tlm aoooptanoe of the franohhiaa,
the olty lilts wore oxtended, and tlm street Milway oam-
pany oontuulodtlmt it wa8 not requtiadto glvm free tlrar-
Ser to panaengerrdthLn the annerodtorrltory,but t&at
itr obligationwa8 llmltadto 9ars*n6orrwithintlm oity
limits aa they oxletadat t,ln tiw 'thefranohlti*I8 lOo@pt@&
Tliaoourt, in its opinloa,rldr
           =TJpm no view at the ONBO oan tb provla$oa
      'rithl.nthe limit8OS tb alty' ba fnterpratd
      ts ha?5 baa iatodul   onder tb# agr55mnt abra
      lo the proporltioamado by appallantto apply
      only to mob limitaa8 that fixed.*

     -her       in sa14 opinion,the 8ourt        usad the fOl1~
 1uUomP:
           rThl8 agroomont,  am wo have men, ouumt bo hrld
      to apply only to pasekngerr *o am tmwwrtra     on
      appall.ant'aoars withinthe old linito(d %lm olty,
      but must be 'heldto appb to and inaludeany and all
      plrmmgers a000 deatimtioa la within thm lirits of
      the olty aa they were sxtmdad by the amercltlOn
      or tb torrltoryin oontroveroy.Thin axtmai~n,
      aa we have said, by the nunlolpalauthorities,
      ~1188
          the exerolroof govrrnmentalpowera. In 8
      legal ~nae thr,oity ia a unit, althoughlta boun-
      darts8may be olumgmd irear tlu to tipr by lxtanllon,
 Bon. Jamee A'.Strawn,Earoh 21, 1939, Page 3.


            and all person5within the limits thereof as
            extended beo.omebound by, ard must yield obedience
            to, its ordinances. It oartalnly In reason cannot
            be asserted that an ordinanceadopted by a city must,
            in its operation,forever be confined to the limits
            of tha munlclpalltya8 they were at the time it ~ga
            pssed, and oannot beoome operative In territory
            ttereaftfhrannexed and -de a part of the eorpora-
            tlon. And with no more force and raaeon can it be
            mid in this case, under the olroumstanoea,that the
            agreement Or appdlaBt  in regard t0 iSsUiBg tr0nefer
            tiokets to passengers1s not operativewithin the
            llmlts or the city as thereafter extended. fn
            support of thla proposftlon,see MoCallla v. The
            Myor     et al,   3 Hoad, 319;   St.    Louirr,   eta.,   Go. f.
            St. Louin,46 PO. 121$ Tam of Toledov. Edrnr S9
            Iowa SSE, 15 11.U.SlS; Tom of Nllwauksev. raii-
            wama,      3.E wi5.   OS; EO Am. & Sng.      Enoy.    of Law, p.
                .”

      In Moor. vu. Plott,8206S.W. 9S8, the Uourt cQ Ulvll Ap-
  Peale held~tbatthr right to vote 18 a privlleeoooniorred
+by tin Coaetltutlonand 18 not to be taken auay'ueopt by
  olear ommand of law.
       WI therdore anaweryour Qtmetianthat tW irihabltmtr
 or   theannexad territory,33 othotira quallfio4to Wte, may
 vote in a olty mleotlonhelA wltbln 1888 than dx mm&h8 titer
 thm tarrltory18 annexed.     Iha lan@a~e Or th9 st8tote r&On
 to  tin olty Malta a8 tlm y  ldrt a tfhe tlm the 5lootlon iti
 hold, aId door not rater to tba city lirlt.8~a8 they my haV0
 uletd at sum prior     time.



                                                       lour6viJrytraly
                                                   ATl’ORSEY   Cl-       OF TEXA8